Citation Nr: 0523291	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability, to include as due to the veteran's service-
connected disabilities of the right lower extremity.

2.  Entitlement to an increased evaluation for post-operative 
arthrodesis of the right knee, currently rated as 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for right hip 
muscle strain with trochanteric bursitis, currently rated as 
40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 1998 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a hearing before a local 
hearing officer in October 1999.  The issues currently listed 
on the title page of this decision were previously before the 
Board in August 2004 and were remanded for further 
development.


FINDINGS OF FACT

1.  Any current right foot disability began years after 
service and is unrelated to service.  

2.  A causal relationship between the veteran's service-
connected right lower extremity disabilities and any current 
right foot disability has not been demonstrated.

3.  Ankylosis of the right knee in flexion between 10 and 20 
degrees has not been demonstrated.  

4.  Ankylosis of the hip at an angle between 20 and 40 
degrees with slight adduction or abduction has not been 
demonstrated.  


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A right foot disability is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2004)

3.  The criteria for an evaluation in excess of 30 percent 
for post-operative arthrodesis of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2004).

4.  The criteria for an evaluation in excess of 40 percent 
for right hip muscle strain with trochanteric bursitis have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5250, 5251, 5252 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
1998 rating determination, the January 2002 statement of the 
case, the May 2005 supplemental statement of the case, and 
the November 2004 VCAA letter, have informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the statement and 
supplemental statement of the case and in the VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the November 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's 1998 rating determination came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
November 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and a personal hearing 
and that all VA and private treatment records have been 
obtained.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues on appeal.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a right foot 
disorder in service.  

At the time of his May 1999 hearing, the veteran testified 
that he had pain on the top of his right foot.  He noted that 
it was dull and sharp at times.  

At the time of a November 2002 VA examination, the veteran 
was noted to have sustained an injury to his right foot in a 
lawn mower accident.  The veteran indicated that his service-
connected disability caused the injury that he sustained.  He 
stated that his foot bothered him but not in the area of the 
injury.  

Physical examination revealed that the right foot was 
normally formed.  There had been an amputation of the distal 
phalanx of the right third toe, which was well-healed with an 
excellent stump that was well padded.  There was no deformity 
of the second toe secondary to the small amputation at the 
tip of the third toe.  A diagnosis of traumatic amputation of 
distal phalanx, third toe, right foot, was rendered.  

It was the examiner's impression that the amputation of the 
distal phalanx of the third toe of the right foot was 
asymptomatic.  There was no tenderness and the stump was 
described as excellent.  

In August 2004, the Board remanded this matter for additional 
development, to include an additional VA examination.  

At the time of a February 2005 VA examination, the veteran 
reported that he sustained an injury to his right foot when 
he was unable to move his foot out of the way because of his 
knee fusion.  The injury sustained was an open end injury to 
the second and third toes which subsequently ended up with 
amputation of the distal phalanx of the right third toe.  

Physical examination of the right foot revealed an amputation 
of the right third toe, distal phalanx, which slightly 
shortened the toe.  There was no toenail on that toe but the 
joint motion on that toe was otherwise normal.  There was 
also no stiffness of that toe.  Examination of the right 
second toe was completely normal with no scar remaining.  
There was full range of motion throughout the right foot.  A 
diagnosis of amputation, distal phalanx, right third toe, was 
rendered.

In an April 2005 addendum report, the examiner indicated that 
upon a full review of the record, he believed that there was 
less than a 50/50 probability that the veteran's right foot 
injury was related to the service-connected conditions of his 
right leg.  

As to service connection for a right foot disability on a 
direct basis, the Board notes that the veteran's service 
medical records are devoid of any complaints of a right foot 
disability.  There are also no medical reports or findings of 
right foot problems in the years immediately following 
service.  Furthermore, the veteran is not qualified to render 
an opinion as to etiology of any current right foot 
disability.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992).  In essence, his assertion that there is any 
relationship between any current right foot disability and 
his period of service is not competent.

As to the veteran's belief that his current right foot 
disorder is related to his service-connected right lower 
extremity disabilities, the Board notes that he is competent 
to report symptoms he experiences; however, he is not 
qualified to render an opinion as to etiology of this 
disorder.  See Espiritu.

The record is also devoid of any medical opinion relating his 
current right toe disability to any service-connected 
disability.  Moreover, following a thorough review of the 
file and an examination, the February 2005 VA examiner, in an 
April 2005 follow-up report, specifically indicated that 
there was less than a 50/50 probability that the veteran's 
right foot injury was related to the service-connected 
conditions of his right leg. 

The Board finds that the February/April 2005 VA examiner's 
opinion is more probative.  It was based upon an entire 
review of the veteran's claims folder as well as a thorough 
physical examination. 

The preponderance of the evidence shows that any current 
right foot disability is not related to the veteran's period 
of service or his service-connected right lower extremity 
disorders.  Therefore, service connection is not warranted 
for a right foot disability.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to a special monthly compensation is warranted.  
Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Limitation of extension of the 
thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  There is no higher 
rating available under that code.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants assignment of a 10 percent evaluation.  Where 
limitation of flexion is limited to 30 degrees, a 20 percent 
evaluation is contemplated, and a 30 percent evaluation is 
assigned where flexion is limited to 20 degrees.  Where 
flexion is limited to 10 degrees, a 40 percent evaluation is 
contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, cannot toe-out more than 
10 degrees of the affected leg, a 10 percent evaluation is 
assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R § 4.71a., Diagnostic Code 5254.

Under Diagnostic Code 5256, ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  Ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation.  Extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a Diagnostic Code 5256.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

In May 1998, the veteran requested an increased evaluation 
for his right hip and knee disorder.  

In November 1998, the veteran was afforded a VA examination.  
At the time of the examination, the veteran complained of 
constant and moderate right hip pain.  His discomfort 
increased with any weight-bearing activity and any attempt at 
range of motion for the hip or back.  The veteran reported 
intermittent numbness and tingling over the right lower leg 
from his knee to his foot.  He complained of constant right 
knee pain.  The veteran stated that his right knee would 
swell and that he did not have any motion in his knee.  
Retained hardware was present in the right knee.  

Physical examination revealed that the veteran had difficulty 
ambulating with a cane and difficulty getting off and on the 
examining table.  He felt nauseated at times with attempted 
range of motion as this increased his discomfort.  His gait 
was antalgic.  He was unable to perform heel-toe walking.  
The left hip was higher than the right when standing.  There 
was tenderness over the right hip on palpation.  Examination 
of the right knee revealed that it was held in full 
extension.  There was global tenderness over the knee on 
palpation.  There was zero range of motion at the right knee.  
There was also mild swelling over the right knee and ankle.  

Examination of the right hip revealed that there were no 
hernias present.  The femoral pulses were +2/4, bilaterally.  
Range of motion revealed flexion to 10 degrees as compared to 
25 on the left.  Extension was to 0 degrees on the right and 
to 5 degrees on the left.  External rotation was 5 degrees 
right and 25 degrees left.  Internal rotation was to 0 
degrees on the right and 20 degrees on the left.  Abduction 
was to 0 degrees on the right and 20 degrees on the left and 
adduction was to 30 degrees on the right and to 45 degrees on 
the left.  Diagnoses of status post fusion right knee; 
chronic bursitis of the right hip; and degenerative joint 
disease of the right hip, were rendered. 

The examiner indicated that the veteran's right hip problem 
was in direct relation to his right knee fusion due to an 
alteration in gait.  The examiner stated that the veteran had 
difficulty performing any range of motion with his hip and 
had no range of motion for his knee.  

In a September 1998 rating determination, the RO increased 
the veteran's disability evaluation for his right hip muscle 
strain with trochanteric bursitis from noncompensable to 40 
percent disabling.  It also continued the 30 percent 
disability evaluation for postoperative arthrodesis of the 
right knee.  

At the time of his May 1999 hearing, the veteran testified 
that he had throbbing pain in his right knee.  

At the time of a November 2001 VA examination, the veteran 
was noted to be sitting in a wheelchair as a result of 
moderate distress secondary to pain.  The veteran reported 
having pain throughout his body and in all joints.  He stated 
that pain radiated from his low back into his right hip and 
down his right side.  The veteran indicated that he started 
experiencing right hip pain after his right knee fusion in 
1993.  He noted that it was difficult for him to arise from a 
supine position and that trying to get up caused him to have 
severe hip pain.  The veteran stated that he experienced 
sharp pains around his right knee and that these pains 
occurred five or six times per day.  The pain lasted anywhere 
from 45 to 90 minutes.  He also had incoordination secondary 
to the pain.  He reported that the pain occurred with or 
without activity.  The veteran noted that he had fallen a lot 
and that this past summer he had broken his wrist.  It was 
very difficult for him to get out of a bed or chair.  He used 
two canes for short distances but was usually in a 
wheelchair.  

Physical examination revealed that the veteran was very 
uncomfortable.  He had pain throughout his entire body.  He 
was extremely guarded and could not get up on the examining 
table.  He was able to get out of the wheelchair and walk 
five steps with his canes.  He could not heel-toe walk.  His 
gait was antalgic, more on the right.  A 4.5 centimeter 
curved well healed scar that was tender to palpation was 
present high on the right hip.  There was no swelling of the 
right hip.  The veteran was unable to get up on the examining 
table so range of motion testing could not be performed on 
the hip.  It was too painful.  

The knee was in 0 degrees extension.  He had an 11 centimeter 
well-healed midline incision going from the lower aspect of 
his thigh line just distal to the knee.  There was no 
significant tenderness around the joint line.  There were no 
skin changes.  Diagnoses of a history of trochanteric 
bursitis and chronic right hip pain and status post right 
knee fusion with chronic fatigability were rendered.  

The examiner noted that the veteran had generalized pain in 
most of his joints.  It appeared that he had very limited 
activity and was unable to care for himself secondary to 
chronic pain.  The examiner noted that the veteran was in 
such a high level of pain that he could not even perform the 
requested tests.  

At the time of a February 2005 VA examination, the veteran 
was noted to walk with a cane and to have arrived with a 
wheelchair.  He always walked with his cane.  He used the 
wheelchair when he was going to sit and there was no support 
for his thigh.  The veteran reported that his hip pain was in 
the back of his hip in the area of the intramedullary rod 
insertion.  His pain was in the right buttock and became 
worse with walking.  

Physical examination revealed that the veteran walked with a 
very difficult gait.  It was an ungainly walk that required a 
cane.  The veteran had a curved anteromedial scar over the 
right knee which measured 6.5 inches in length.  The scar ran 
from midline anteriorly above to medially below the knee.  
There was also a transverse medial scar over the knee joint.  
The scars did not intersect.  The transverse scar measured 4 
inches in length and was not adherent to the deep tissue and 
was not tender.  The knee was solidly fused.  There was no 
motion in the knee joint.  There was also no tenderness 
around the knee joint.  The examiner noted that it was very 
difficult to examine the hip with a fused knee.  Straight leg 
raising was negative on the right.  There was reasonably 
normal feeling rotation of the hip joint.  There was no 
particular tenderness anteriorly in the right hip.  There was 
tenderness posterior to the right greater trochanter.  There 
was a scar on the right buttock from the rod insertion which 
measured three inches which was healed and nontender.  A 
diagnosis of right knee fusion was rendered.  

It was the examiner's impression that the veteran had a 
fusion of his right knee and that there was no movement in 
the right lower extremity from the hip to the ankle.  This 
gave an extremely long lower extremity.  The examiner stated 
that this was in every way a satisfactory or good surgical 
result.  The examiner indicated that he could find no other 
impairment of the hip joint other than symptoms from the scar 
in the right buttock.  

With regard to the veteran's right knee, the Board notes that 
the veteran's knee has been found to be completely fused with 
no movement.  At the time of the veteran's November 1998 VA 
examination, his knee was found to be held in full extension.  
The veteran's knee was also noted to be fused and at 0 
degrees extension at the time of the November 2001 VA 
examination.  Finally, at the time of the veteran's February 
2005 VA examination, his knee was again noted to be fused 
with no movement.  The examiner indicated that there was no 
movement in the right lower extremity from the hip to the 
ankle and that this gave the veteran an extremely long lower 
extremity, which he found was a satisfactory and good 
surgical result.  

While the Board is sympathetic to the veteran's beliefs, the 
objective medical findings demonstrate that the veteran's 
knee is fused, which is akin to ankylosis and that it is 
fused at 0 degrees extension.  As such, no more than a 30 
percent disability would be warranted under DC 5256.  As 
noted above, a higher evaluation would require ankylosis of 
the knee in flexion between 10 and 20 degrees.  This has not 
been demonstrated at any time.  Therefore, an increased 
evaluation is not warranted for the veteran's right knee 
disorder.  

With regard to the right hip disorder, the Board notes that 
at the time of the veteran's November 1998 VA examination, 
range of motion testing for the right hip revealed flexion to 
10 degrees, extension to 0 degrees, external rotation to 5 
degrees, internal rotation to 0 degrees, abduction to 0 
degrees, and adduction to 30 degrees on the right.  Diagnoses 
of chronic bursitis of the right hip and degenerative joint 
disease of the right hip were rendered.  

The Board observes that the November 2001 VA examiner 
indicated that he could not perform hip range of motion 
testing as the veteran could not get up on the examining 
table and because of the pain the veteran was experiencing.  

However, the February 2005 VA examiner indicated that 
straight leg raising was negative on the right and that there 
was reasonably normal feeling rotation of the hip joint.  The 
examiner stated that he could find no other impairment of the 
hip joint other than symptoms from the scar in the right 
buttock.

As noted above, for an increased evaluation there must be 
favorable ankylosis of the hip at an angle between 20 and 40 
degrees and slight adduction or abduction.  The medical 
evidence of record, even when taking into account pain and 
fatigue, including flare-ups, does not demonstrate disability 
akin to favorable ankylosis of the right hip in flexion at an 
angle between 20 and 40 degrees.  As such, an increased 
evaluation is not warranted.  

The Board acknowledges that the veteran's right knee and hip 
disabilities result in significant impairment.  However, they 
have already been assigned ratings which contemplates the 
degree of impairment.  The Board is bound to apply VA's 
rating criteria.  The preponderance of the evidence is 
against a finding that the regulatory criteria for higher 
ratings have not been met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected hip or knee disorders have resulted in 
frequent periods of hospitalization.  Moreover, the veteran 
there have been no objective medical findings that the 
veteran's right knee and hip disorders by themselves prevent 
him from maintaining employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied as to all issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


